Citation Nr: 0725461	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  04-35 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether the veteran timely filed a notice of disagreement 
to the June 13, 2003 rating decision denying entitlement to 
service connection for ringworm and skin warts.

2. Whether the veteran timely filed a notice of disagreement 
to the June 13, 2003 rating decision denying entitlement to 
service connection for pain in the right leg.

3. Whether the veteran timely filed a notice of disagreement 
to the June 13, 2003 rating decision denying entitlement to 
reopen a claim of service connection for postural vertigo.  

4. Entitlement to service connection for a disability due to 
nose blockage.

5. Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
chronic obstructive pulmonary disease (COPD).

6. Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
disabilities of the left toes and foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran had active service from April 1961 to April 1964. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In the veteran's September 2004 substantive appeal, he 
requested a Board hearing.  In a May 2007 letter, the Board 
sent a letter to the veteran clarifying if he wanted a 
hearing; he responded in a May 2007 letter stating that he 
did not want a hearing.  Therefore, the request for a hearing 
will be considered withdrawn and the Board will proceed with 
review on the present record.  See 38 C.F.R. § 20.702 (2006).

The issue of entitlement to service connection for a 
disability due to nose blockage is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.



FINDINGS OF FACT

1.  On June 17, 2003, the RO sent notice to the veteran of 
its June 13, 2003 rating decision which denied entitlement to 
service connection for ringworm and skin warts and pain in 
the right leg, and determined that new and material evidence 
had not been received to reopen the claim for service 
connection for vertigo.  

2.  A notice of disagreement with the June 13, 2003 rating 
decision which denied entitlement to service connection for 
ringworm and skin warts and pain in the right leg, and 
determined that new and material evidence had not been 
received to reopen the claim for service connection for 
vertigo was received by the RO on August 23, 2004.  

3. In a February 1991 rating decision, the RO denied the 
veteran's claim for service connection for COPD.  The RO 
notified the veteran of this decision and of his procedural 
and appellate rights in a February 1991 letter, but the 
veteran did not appeal and that decision became final.  

4.  Evidence received since the February 1991 rating decision 
does not raise a reasonable possibility of substantiating the 
application for service connection for COPD. 

5.  In a February 1991 rating decision, the RO denied the 
veteran's claim for service connection for disabilities of 
the left toes and foot.  The RO notified the veteran of this 
decision and of his procedural and appellate rights in a 
February 1991 letter, but the veteran did not appeal and that 
decision became final.  

6.  Evidence received since the February 1991 rating decision 
does not raise a reasonable possibility of substantiating the 
application for service connection for disabilities of the 
left toes and foot.




CONCLUSIONS OF LAW

1.  The veteran did not timely file a notice of disagreement 
to the June 13, 2003 rating decision which denied the claim 
for entitlement to service connection for ringworm and skin 
warts.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. §§ 20.101, 20.200, 20.201, 20.302 (2006).

2.  The veteran did not timely file a notice of disagreement 
to the June 13, 2003 rating decision which denied the claim 
for entitlement to service connection for pain in the right 
leg.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.101, 
20.200, 20.201, 20.302 (2006).

3.  The veteran did not timely file a notice of disagreement 
to the June 13, 2003 rating decision which denied the claim 
to reopen service connection for postural vertigo.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.101, 
20.200, 20.201, 20.302 (2006).

4.  The February 1991 rating decision denying service 
connection for COPD is final.  38 U.S.C.A. § 7105(c) (West 
2002).  

5.  Evidence received since the February 1991 rating decision 
is not new and material and the veteran's service connection 
claim for COPD is not reopened.  38 U.S.C.A. §§ 5104, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 
(2006).

6.  The February 1991 rating decision denying service 
connection for disabilities of the left toes and foot is 
final.  38 U.S.C.A. § 7105(c) (West 2002).  

7.  Evidence received since the February 1991 rating decision 
is not new and material and the veteran's service connection 
claim for disabilities of the left toes and foot is not 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Timeliness of Notice of Disagreement

The present appeal involves whether a notice of disagreement 
was timely filed for the issues of service connection for 
ringworm and warts and pain in the right leg, and whether new 
and material evidence was received to reopen a claim for 
entitlement to service connection for postural vertigo.  
These claims were denied in a June 13, 2003 rating decision.  
Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the appellant.  In essence, the 
following sequence is required: there must be a decision by 
the RO, the appellant must express timely disagreement with 
the decision, VA must respond by explaining the basis of the 
decision to the appellant, and finally the appellant, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely 
filed substantive appeal.  See 38 C.F.R. §§ 20.101, 20.200, 
20.201, 20.202, 20.302.

Any written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement; no special wording is 
required.  38 C.F.R. § 20.201; see also Tomlin v. Brown, 5 
Vet. App. 355 (1993).

To be considered timely, however, the notice of disagreement 
must be filed within one year of the date of mailing of the 
notification of the adverse decision.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 20.302.  

As previously noted, in a June 13, 2003 rating decision, the 
RO denied the veteran's claims for service connection for 
ringworm and warts and pain in the right leg, and determined 
that new and material evidence was not received to reopen a 
claim for entitlement to service connection for postural 
vertigo.  In a letter dated June 17, 2003, the veteran was 
duly notified of the decision and his procedural and 
appellate rights.

The Board has carefully reviewed the record, but finds no 
indication of record, nor does the veteran contend, that 
either he or any representative submitted any written 
statement within the appellate period which could be 
interpreted as a notice of disagreement with the June 13, 
2003 decision.  Rather, the record shows that the veteran 
submitted a notice of disagreement on these issues received 
on August 23, 2004.  This is outside the appellate period and 
is more than one year from the date of mailing of the 
notification of the decision.  38 C.F.R. § 20.302.  
  
The Board recognizes that the veteran submitted a written 
notice of disagreement which the RO construed to be timely as 
to the issues of service connection for nose blockage and 
whether new and material evidence had been received to reopen 
a claim for entitlement to service connection for COPD and 
smashed toes, left leg.    However, the Board finds that this 
statement does not constitute a notice of disagreement as to 
the other issues because it did not specifically disagree 
with the issues of service connection for ringworm and warts 
and pain in the right leg, and whether new and material 
evidence was received to reopen a claim for entitlement to 
service connection for postural vertigo.  The notice of 
disagreement on the issues of service connection was quite 
specific and did not mention any other issues.

In addition, there is no indication of record, nor has the 
veteran contended, that he had good cause for failing to 
request an extension or submit a notice of disagreement in a 
timely manner.  See 38 C.F.R. §§ 3.109(b), 20.303; Roy v. 
Brown, 5 Vet. App. 554, 556 (1993) (holding that an extension 
of time in which to file a substantive appeal could not be 
granted unless a request for extension was made in accordance 
with section 20.303).  The veteran was sent a letter in May 
2007 informing him that the Board would be addressing whether 
his August 2004 notice of disagreement was timely; he replied 
in a May 2007 letter, but did not submit any evidence or 
argument to show good cause for failing to submit a timely 
notice of disagreement.  

Based on the facts set forth above, the Board finds that the 
veteran did not submit a timely notice of disagreement to the 
June 13, 2003 decision denying entitlement to service 
connection for ringworm and warts and pain in the right leg, 
and whether new and material evidence was received to reopen 
a claim for entitlement to service connection for postural 
vertigo.  Thus, the Board does not have jurisdiction over the 
noted issues stemming from that decision.  See 
38 U.S.C.A. §§ 7105, 7108; Rowell v. Principi, 4 Vet. App. 9 
(1993) (if there is a failure to comply with the law or 
regulations, it is incumbent on the Board to reject the 
application for review on appeal).

The Board is bound by the regulations of the VA, the 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the VA.  38 U.S.C.A. § 7104(c). 
 Applying the applicable criteria to the facts in this case, 
it is clear that the veteran did not submit a timely notice 
of disagreement to the June 13, 2003 decision denying his 
claims for entitlement to service connection for ringworm and 
warts and pain in the right leg, and whether new and material 
evidence was received to reopen a claim for entitlement to 
service connection for postural vertigo.  As such, the Board 
does not have jurisdiction to review this claim, and, 
pursuant to the Board's authority under 38 U.S.C.A. 
§ 7105(d)(3), the appeal as to these matters must be 
dismissed.

II.  New and Material Evidence

The veteran seeks service connection for COPD and 
disabilities of the left toes and foot.  In support of his 
claim, he asserts that COPD was caused by the nose blockage.  
He also states that his left foot was smashed in service and 
that he currently experiences pain, tingling, and numbness in 
his foot and toes.

The veteran's claims were initially denied in a February 1991 
rating decision.  
In February 1991, the RO denied service connection for COPD 
as there was no evidence of the condition in service.  The RO 
denied service connection for injury, toes, left foot, as 
there were no chronic residuals of the injury. The RO 
notified the veteran of this decision in a February 1991 
letter.  The veteran did not file a notice of disagreement.  
Consequently, that decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  

In June 2002, the RO received the veteran's claim seeking to 
reopen the claims of service connection for COPD and 
disabilities of the toes and left foot.  When a claim is the 
subject of a prior final denial, it may nevertheless be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  Prior unappealed decisions of 
the RO are final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302(a) (2006).  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review it on a de novo basis.  Manio v. Derwinski, 1 Vet. App 
145 (1991).  

Effective August 29, 2001, the regulations defining "new and 
material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a) (2006).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  



Chronic Obstructive Pulmonary Disease (COPD)

In the February 1991 rating decision, the RO considered the 
veteran's service medical records, which did not show any 
respiratory conditions or COPD, and a May 1990 VA treatment 
record which reflected a diagnosis of COPD.  

After the February 1991 rating decision, there is continued 
evidence of COPD.  In the present appeal, new and material 
evidence has not been received to reopen the veteran's claim 
for service connection for COPD.  The veteran has submitted 
no evidence that relates to an unestablished fact necessary 
to substantiate the claim and raises a reasonable possibility 
of substantiating his claim.  Specifically, there is no 
medical evidence that the COPD is related to service, other 
than the veteran's assertions.  See Moray v. Brown, 5 Vet. 
App. 211 (1993) (lay assertions on medical causation do not 
constitute material evidence to reopen a previously denied 
claim).   Additionally, his current allegations cannot 
provide a basis to reopen the claim for service connection 
for COPD.  Reid v. Derwinski, 2 Vet. App. 312 (1992) 
(statements which are essentially a repetition of contentions 
made previously are not new evidence).  The "new" evidence 
submitted after the February 1991 rating decision merely 
reiterates that the veteran has a diagnosis of COPD, a fact 
which was known at the time of the February 1991 rating 
decision.  As there is no evidence that COPD is related to 
service, the newly received evidence is not material.  
 
The Board notes that the veteran has asserted that the COPD 
is secondary to nose blockage.  Nose blockage is not a 
condition for which service connection is in effect.  See 38 
C.F.R. § 3.310.  Moreover, the claim cannot be reopened based 
on the presentation of a new theory of service connection.  
See Ashford v. Brown, 10 Vet. App. 120 (1997) (the United 
States Court of Appeals for Veterans Claims (Court) held that 
a new theory of causation itself does not constitute a new 
claim obviating the necessity of presenting new and material 
evidence if the claim was previously denied). 

The Board has carefully reviewed the record and has concluded 
new and material evidence has not been received to reopen the 
claim of service connection for COPD.  Therefore, the appeal 
is denied.

Disabilities of the toes and left foot

In the February 1991 rating decision, the RO considered the 
veteran's service medical records which showed that in 
January 1963 the veteran smashed the toes of his left foot.  
The veteran's January 1963 separation examination did not 
show any residuals of the injury. 

Since the February 1991 rating decision, there is no evidence 
of any residuals of the left foot injury. In the present 
appeal, new and material evidence has not been received to 
reopen the veteran's claim for service connection for smashed 
toes, left foot.  The veteran has submitted no evidence that 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating his claim.  Specifically, there is no medical 
evidence of any residuals related to that condition.  Though 
the issue of service connection is not currently before the 
Board, the Board notes that service connection cannot be 
granted if there is no present disability.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).  The Court 
has held that a condition or injury occurred in service alone 
is not enough; there must be a current disability resulting 
from that condition or injury.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  Therefore, though there is evidence that the 
veteran smashed his toes in service, there must be residuals 
of this injury for service connection to be warranted.  
Therefore, as there is no new evidence that relates to an 
unestablished fact necessary to substantiate the veteran's 
claim, namely, that there are any residuals of the injury to 
the left foot in service, new and material evidence has not 
been presented and the claim is not reopened.  

The Board notes that the veteran claims that he has numbness 
and tingling in his foot which are due to the injury in 
service.  However, before the February 1991 rating decision 
he made substantially similar claims; his current allegations 
cannot provide a basis to reopen the claim of service 
connection for smashed toes, left foot.  Reid, 2 Vet. App. at 
312  (statements which are essentially a repetition of 
contentions made previously are not new evidence).  

The Board has carefully reviewed the record and has concluded 
new and material evidence has not been received to reopen the 
claim of service connection for smashed toes, left foot.  
Therefore, the appeal is denied.

III.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of an August 2002 letter which was 
sent prior to the June 2003 rating decision.  The letter 
notified the veteran that VA would obtain all relevant 
service department records or VA medical records.  The RO 
notified the veteran of his responsibility to respond in a 
timely manner to VA's requests for specific information and 
to provide a properly executed release so that VA could 
request the records for him.  The RO also requested the 
veteran to notify VA of additional information, which, in 
effect, would include any evidence in his possession.  The 
letter specifically notified the veteran that VA would obtain 
any relevant evidence in the possession of a federal 
department or agency.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, and was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date in an April 2006 letter.  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 9 (2006), 
the Court held that VA must notify a claimant of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information that 
is necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The VCAA requires, 
in the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  In the present case, the veteran was 
notified as to what type of evidence was necessary to reopen 
the claim in the August 2002 letter.  Specifically, the 
veteran was notified of what constituted new and material 
evidence, and that service connection for smashed toes, left 
foot and COPD was denied in the February 1991 rating decision 
because there was no evidence of COPD in service and no 
evidence of any residuals of the left foot injury.  The 
record shows that the veteran was able to meaningfully 
participate in the adjudication of the claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA, to include the provisions of Kent, 
have been satisfied.  

The VA has obtained all relevant, identified, and available 
evidence.  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  38 U.S.C.A. § 5103A(d).  However, an 
examination is not necessary if no new and material evidence 
is received.  38 C.F.R. § 3.159(c)(4)(iii) (stating that 
paragraph (c)(4) applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured).  As the Board has concluded that no 
new and material evidence has been presented to reopen the 
claim of entitlement to service connection for COPD and 
disabilities of the left toes and foot, an examination is not 
necessary.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  


ORDER

A notice of disagreement to the June 13, 2003 rating decision 
denying entitlement to service connection for ringworm and 
skin warts was not timely filed.

A notice of disagreement to the June 13, 2003 rating decision 
denying entitlement to service connection for pain in the 
right leg was not timely filed.

A notice of disagreement to the June 13, 2003 rating decision 
which determined that new and material evidence had not been 
received to reopen the claim of entitlement to service 
connection for postural vertigo was not timely filed.  

New and material evidence has not been presented to reopen a 
claim for entitlement to service connection for COPD, and the 
appeal is denied.

New and material evidence has been presented to reopen a 
claim for entitlement to service connection for disabilities 
of the left toes and foot, and the appeal is denied.


REMAND

In the June 2004 notice of disagreement, the veteran 
indicated that he had surgery on his nose at the Denver VA 
medical center, and that these records are not associated 
with the claims file.  Review of the record reveals that VA 
treatment records dated from June 2000 to July 2002 from the 
Denver VA medical center are associated with the claims file, 
but there is no indication of sinus or nose surgery.  

The VCAA specifically provides that as part of the duty to 
assist, the Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  

The Board finds that the RO should contact the veteran and 
ask the veteran to identify the date of the sinus or nasal 
surgery, and make an attempt to obtain such records.  VA has 
a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the veteran 
to provide the date of the sinus or 
nasal surgery at the VA medical 
facility in Denver.  After obtaining 
the above information, the RO/AMC 
should obtain such records.   

2.  Then, the AMC/RO should readjudicate 
the issue on appeal.  If the desired 
benefit is not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


